DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 10-15 of U.S. Patent No. 10962186. Although the claims at issue are not identical, they are not patentably distinct from each other because inn claim 1 application 17197825 is essentially the same as patent 10962186. However, slight differences are the application recites 'an energy storage device', the patent recites ‘thermal energy storage device’.

          The patent further recites 'and distribute the stored thermal energy at a future

time.', and 'wherein the controller varies alignment and/or number of reflectors to 

modulate varying amounts of available electromagnetic radiation'

          The sudden difference in claim 10 is that application 17197825 recites a storage

device to store thermal energy for an engine, however, does not say what kind of 

energy which is ambiguous. Patent 10962186 recites a liquid coupled to a steam 

engine, such that the reflected light boils the liquid of the steam engine, producing 

steam energy which is essentially the same thing with different words.

          However, it would be obvious before the effective filing date of the invention to 

combine the teachings of the references of Learn (US 4,720,170), Gu (US 8,184,372), 

Whitehead (US 20100254010), in view of, Mazzer (US 2009/0277494) to provide a 

radiation collecting device that redirects electromagnetic radiation into a structure for the 

use of lighting and internal heating. (see claim comparison chart below)

APPLICATION: 17197825
PATENT: 10962186
1. A controller managed method of capturing and modulating electromagnetic radiation and redirecting it to a structure, the method comprising: 

receiving input data from a sensor relative to available electromagnetic radiation that is external to the structure and available for reflection by an array of reflectors; 

analyzing data relating to a demand for electromagnetic radiation, the demand generated by user or sensor input; 

directing the available electromagnetic radiation to an optical device at a terminal end of a hollow shaft extending at least partially into the structure managing one or more optical devices to modify and/or redirect the electromagnetic radiation; and 

redirecting the modulated electromagnetic radiation to an energy storage device, the energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy; 

wherein the controller varies alignment and/or number of reflectors to modulate varying amounts of available electromagnetic radiation; 

wherein the energy storage device is configured to store hot air or gas.
1. A controller managed method of capturing and modulating electromagnetic radiation and redirecting it to a structure, the method comprising: 

receiving input data from a sensor relative to available electromagnetic radiation that is external to the structure and available for reflection by an array of reflectors; 

analyzing data relating to a demand for electromagnetic radiation, the demand generated by user or sensor input; 

directing the available electromagnetic radiation to the structure by a propagating medium;  

managing one or more optical devices to modify and/or redirect the electromagnetic radiation; and 

redirecting the modulated electromagnetic radiation to a thermal energy storage device, the thermal energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy, and distribute the stored thermal energy at a future time from when the thermal energy was stored; 

wherein the controller varies alignment and/or number of reflectors to modulate varying amounts of available electromagnetic radiation, wherein the thermal energy storage device is a container comprising water.
2. The method of claim 1, wherein the controller varying of the alignment and/or number of reflectors is done by shuttering or turning the reflector to change the angle of reflection.
2. The method of claim 1, wherein the controller varying of the alignment and/or number of reflectors is done by shuttering or turning the reflector to change the angle of reflection.
3. The method of claim 1, wherein the modulated electromagnetic radiation is directed to a propagating medium which at least partially extends into a structure, wherein the propagating medium comprises a first end and a second end.
3. The method of claim 1, wherein the modulated electromagnetic radiation is directed to a propagating medium which at least partially extends into a structure, wherein the propagating medium comprises a first end and a second end.
4. The method of claim 1, further comprising: redirecting the modulated electromagnetic radiation within the structure to first and second terminal apertures within the structure.
4. The method of claim 1, further comprising: redirecting the modulated electromagnetic radiation within the structure to first and second terminal apertures within the structure.
10. A computer-implemented method utilizing an algorithm to reflect electromagnetic radiation in a structure, the steps of which comprise: 

controlling a focal point of electromagnetic radiation incident on an array of mirrors based on a variable angle of incidence of electromagnetic radiation reflected from the array of mirrors; 

modulating a focal temperature and/or electromagnetic radiation intensity of the reflected electromagnetic radiation by adding or subtracting one or more mirrors directed to the focal point from the array of mirrors; 

distributing the reflected electromagnetic radiation in response to user or sensor input to an energy storage device to store thermal energy; and utilizing the stored thermal energy in an engine.
10. A computer-implemented method utilizing an algorithm to reflect light in a structure, the steps of which comprise: 

controlling a focal point of sunlight incident on an array of mirrors based on a variable angle of incidence of light reflected from the array of mirrors; 

modulating a focal temperature and/or light intensity of the reflected light by adding or subtracting one or more mirrors from the array of mirrors; and RGUP-00114Appl. No. 16/824,184 Reply to Office Action of May 5, 2020 

distributing the reflected light, in response to user or sensor input to a liquid coupled to a steam engine, such that the reflected light boils the liquid of the steam engine, producing steam energy.
11. The method of claim 10, wherein the adding or subtracting of one or more mirrors is done by shuttering or turning the mirror to change the angle of reflection.
11. The method of claim 10, wherein the adding or subtracting of one or more mirrors is done by shuttering or turning the mirror to change the angle of reflection.
12. The method of claim 10, further comprising directing the reflected electromagnetic radiation onto a surface within the structure until further user or sensor input is received by a controller, thereby heating an area of the structure to a desired temperature.
12. The method of claim 10, further comprising directing the reflected light onto a surface within the structure until further user or sensor input is received by a controller, thereby heating an area of the structure to a desired temperature.
13. The method of claim 10, wherein the reflected electromagnetic radiation is directed to an area of the structure that is shaded from the sun until a preset temperature is reached, then directing the reflected electromagnetic radiation away from the shaded area.
13. The method of claim 10, wherein the reflected light is directed to an area of the structure that is shaded from the sun until a preset temperature is reached, then directing the reflected light away from the shaded area.
14. The method of claim 12, wherein when the further user or sensor input is received, instead of heating the area of the structure, storing thermal energy of the reflected electromagnetic radiation in the thermal energy storage device and providing the stored thermal energy at a later time to an area of the structure.
14. The method of claim 12, wherein when the further user or sensor input is received, instead of heating the area of the structure, storing thermal energy of the reflected light in a thermal energy storage device and providing the stored thermal energy at a later time to an area of the structure, wherein the later time is at night.
15. The method of claim 10, redirecting the reflected electromagnetic radiation to a thermal energy storage device, the thermal energy storage device configured to receive and store the reflected electromagnetic radiation as thermal energy, and distribute the stored thermal energy at a future time from when the thermal energy was stored.
15. The method of claim 10, redirecting the reflected light to a thermal energy storage device, the thermal energy storage device configured to receive and store the reflected light as thermal energy, and distribute the stored thermal energy at a future time from when the thermal energy was stored.


Specification

          The disclosure is objected to because of the following informalities: Page 8 refers to optical devices 206, 208, 210, 212, 214 instead of the 1st through the 5th apertures.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term or recitation “the energy storage device is a balloon, blimp, or dirigible” in claim 8 is used by the claim to mean “the energy storage device,” while the accepted meaning is “a movable structure as recited in paragraph [0022] in the specification described as ‘the thermal energy storage device 314 is on a movable structure such as’……..ecetera” The term is indefinite because the specification does not clearly redefine the term.
The term or recitation “engine” in claim 10 is believed to mean “heat engine”, however, no where in the specification does it define the term. For example, the Examiner believes it to mean heat engine although its accepted meaning is vehicle engine.

Claim Objections

Claim 10 objected to because of the following informalities:  The term ‘engine’ used in the claim is ambiguous, because no where in the specification does it define the erm. For example, heat engine, vehicle engine ecetera. Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the item [309] claimed in figure 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claim(s) 1-7, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Learn (US 4,720,170), Gu (US 8,184,372), Whitehead (US 20100254010), in view of, Mazzer (US 2009/0277494).

          Learn teaches:
          In regards to claim 1, Learn teaches a controller managed method of capturing and modulating electromagnetic radiation and redirecting it to a structure, the method comprising: (1-41 col. 4; 50 fig. 1, ‘microprocessor’)


          receiving input data from a sensor relative to available electromagnetic radiation that is external to the structure and available for reflection by an array of reflectors; (30 col 4, ‘photosensors’)

          analyzing data relating to a demand for electromagnetic radiation, the demand generated by user or sensor input; (1-41 col. 4; claims 1 and 2, ‘heliostat’)

          Learn discloses a heliostat 12, a light funnel 18 in fig 2 which redirects light into a light piping shown in figure 3 of a multistory building B. However, Learn does not go into detail about the redirection of light by optical elements or the redirection of the electromagnetic radiation.

          Learn does not teach:


          directing the available electromagnetic radiation to an optical device at a terminal end of a hollow shaft extending at least partially into the structure managing one or more optical devices to modify and/or redirect the electromagnetic radiation; and 

          redirecting the modulated electromagnetic radiation to an energy storage device, the energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy; 

          wherein the controller varies alignment and/or number of reflectors to modulate varying amounts of available electromagnetic radiation; 

          wherein the energy storage device is configured to store hot air or gas.  

          Gu teaches:

          directing the available electromagnetic radiation to an optical device at a terminal end of a hollow shaft extending at least partially into the structure managing one or more optical devices to modify and/or redirect the electromagnetic radiation; and (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)

          Gu does not teach:


          redirecting the modulated electromagnetic radiation to an energy storage device, the energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy; 

          wherein the controller varies alignment and/or number of reflectors to modulate varying amounts of available electromagnetic radiation; 

          wherein the energy storage device is configured to store hot air or gas.  

          Whitehead teaches:

            wherein the controller varies alignment and/or number of reflectors to modulate varying amounts of available electromagnetic radiation; (para(s) 0023-0024, ‘sunlight redistributor, and mirror arrays are controlled for movement’; 56/58 fig(s) 1b, 2a-c ‘teaches heliostats or reflectors 56/58 and light pipe 30 fig. 1a) 

          Whitehead does not teach:    

          redirecting the modulated electromagnetic radiation to an energy storage device, the energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy; 

          wherein the energy storage device is configured to store hot air or gas.  

          Mazzer teaches:

          redirecting the modulated electromagnetic radiation to an energy storage device, the energy storage device configured to receive and store the modulated electromagnetic radiation as thermal energy; (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’)


          wherein the energy storage device is configured to store hot air or gas. (para(s) 0033, 0083-0084, 0091, 0095, 0105)

          It would have been obvious before the effective fling date of the invention to combine the ‘day lamp system’ of Learn, the ‘solar lighting system’ of Gu, the ‘sunlight redirector system’ of Whitehead with the ‘solar concentrator of Mazzer in order to provide a mechanism with solar tracking to control the parameters of lighting or heating within a building structure or the like.



          In regards to claim 2, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Whitehead discloses wherein the controller varying of the alignment and/or number of reflectors is done by shuttering or turning the reflector to change the angle of reflection. (para(s) 0023-0024, ‘sunlight redistributor, and mirror arrays are controlled for movement’; 56/58 fig(s) 1b, 2a-c ‘teaches heliostats or reflectors 56/58 and light pipe 30 fig. 1a) 
  


          In regards to claim 3, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Gu discloses wherein the modulated electromagnetic radiation is directed to a propagating medium which at least partially extends into a structure, wherein the propagating medium comprises a first end and a second end. (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)
  


          In regards to claim 4, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Gu discloses further comprising: redirecting the modulated electromagnetic radiation within the structure to first and second terminal apertures within the structure. (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)
 


          In regards to claim 5, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Learn discloses wherein the hollow shaft extends at least partially into the structure.  (20 fig. 1, ‘light channel 20 in a building structure’)


          In regards to claim 6, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Mazzer discloses wherein the energy storage device is on a movable structure. (14, 20, 24 fig. 1, ‘’light collector’, ‘photovolataic cell’, ‘heat sink’ directed toward a ‘heat exchanger 220 fig. 11)


          In regards to claim 7, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Mazzer discloses further comprising distributing the stored thermal energy to a heat exchanger. (220 fig. 11, 'heat exchanger) 



          In regards to claim 9, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Gu teaches further comprising transmitting heated air through ductwork. (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)
 


          In regards to claim 10, Learn teaches a computer-implemented method utilizing an algorithm to reflect electromagnetic radiation in a structure, the steps of which comprise: (19-36 col. 4, ‘computer program’, ‘micro-processor 50)

          Whitehead teaches:

          controlling a focal point of electromagnetic radiation incident on an array of mirrors based on a variable angle of incidence of electromagnetic radiation reflected from the array of mirrors; (para(s) 0023-0024, ‘sunlight redistributor, and mirror arrays are controlled for movement’; 56/58 fig(s) 1b, 2a-c ‘teaches heliostats or reflectors 56/58 and light pipe 30 fig. 1a) 

          Learn teaches:

          modulating a focal temperature and/or electromagnetic radiation intensity of the reflected electromagnetic radiation by adding or subtracting one or more mirrors directed to the focal point from the array of mirrors; (33 col. 4, ‘micro-processor 50 regulates sub-reflectors’; 34 col. 4, ‘regulates space heating’)  

          Learn teaches distributing the reflected electromagnetic radiation in response to user or sensor input (1-41 col. 4; claims 1 and 2, ‘heliostat’; 30 col 4, ‘photosensors’) Mazzer teaches to an energy storage device to store thermal energy; and (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’)


          utilizing the stored thermal energy in an engine.  (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; ‘Refrigerators, air conditioners and heat pumps are examples of heat engines.’)


          In regards to claim 11, Learn, Gu, Whitehead, and Mazzer teach a method of claim 10, Whitehead teaches wherein the adding or subtracting of one or more mirrors is done by shuttering or turning the mirror to change the angle of reflection. ; (para(s) 0023-0024, ‘sunlight redistributor, and mirror arrays are controlled for movement’; 56/58 fig(s) 1b, 2a-c ‘teaches heliostats or reflectors 56/58 and light pipe 30 fig. 1a)   


         In regards to claim 12, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 10, Learn discloses further comprising directing the reflected electromagnetic radiation onto a surface within the structure until further user or sensor input is received by a controller, thereby heating an area of the structure to a desired temperature.  (30 col 4, ‘photosensors’; 1-41 col. 4; claims 1 and 2, ‘heliostat’)



          In regards to claim 13, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 10, wherein the reflected electromagnetic radiation is directed to an area of the structure that is shaded from the sun until a preset temperature is reached, then directing the reflected electromagnetic radiation away from the shaded area. (1-41 col. 4; claims 1 and 2; 12, 16 fig(s) 1, 3, ‘heliostat’) 


          In regards to claim 14, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 12, Learn discloses wherein when the further user or sensor input is received, (30 col 4, ‘photosensors’; 1-41 col. 4; claims 1 and 2, ‘heliostat’)
          Mazzer discloses instead of heating the area of the structure, storing thermal energy of the reflected electromagnetic radiation in the thermal energy storage device and providing the stored thermal energy at a later time to an area of the structure. (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’)  


          In regards to claim 15, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 10, Gu teaches redirecting the reflected electromagnetic radiation to a thermal energy storage device (para(s) 0023-0024, ‘sunlight redistributor, and mirror arrays are controlled for movement’; 56/58 fig(s) 1b, 2a-c ‘teaches heliostats or reflectors 56/58 and light pipe 30 fig. 1a), Mazzer teaches the thermal energy storage device configured to receive and store the reflected electromagnetic radiation as thermal energy, and distribute the stored thermal energy at a future time from when the thermal energy was stored. (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’) 


          In regards to claim 16, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 10, Learn teaches wherein the stored thermal energy is converted to electricity. (abstract; claim 1, ‘daylighting system’)  


          In regards to claim 17, Learn, Gu, Whitehead, and Mazzer disclose a method of claim 10, Gu teaches further comprising filtering out certain wavelengths of the electromagnetic radiation. (abstract, ‘use of filters are known in the art.’) 


          In regards to claim 18, Learn discloses a system comprising: (claim 1, abstract) 

         Gu teaches:

          a propagating medium which at least partially extends into a structure, wherein the propagating medium comprises a first end and a second end; (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)


          an optical device associated with the propagating medium; (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)


          Learn teaches wherein the first end is configured to receive electromagnetic radiation from a heliostat or optical device; (1-41 col. 4; claims 1 and 2, ‘heliostat’)

          Gu teaches wherein the second end is configured to allow the received electromagnetic radiation to exit the propagating medium; (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)


           Learn teaches:

          a controller; (1-41 col. 4; 50 fig. 1, ‘microprocessor’)

          wherein the controller is configured to control the direction and amount of the received electromagnetic radiation via at least one of user input or sensor input; and 19RGUP-0014 (1-41 col. 4; claims 1 and 2, ‘heliostat’; 30 col 4, ‘photosensors’)

          Gu teaches wherein the propagating medium comprises ductwork or is coupled to ductwork, (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light) Learn teaches the ductwork also being associated with a conventional heating and/or cooling system.  (20 fig. 1, ‘light channel’)


          In regards to claim 19, Learn, Gu, Whitehead, and Mazzer teach a system of claim 18 (see claim rejection 18), Gu discloses wherein the propagating medium is the ductwork and the ductwork includes within it the optical device. (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)
  


          In regards to claim 20, Learn, Gu, Whitehead, and Mazzer teach a system of claim 19, (see claim rejection 19) Gu teaches wherein the ductwork is configured to provide the heating needs of a structure to be met by one or both of the electromagnetic radiation or the conventional heating and/or cooling system.  (305, 390, 335 fig. 3, ‘teaches light guide and mirrors 305/330 redirecting the light)



          In regards to claim 21, Learn, Gu, Whitehead, and Mazzer teach a system of claim 19, (see claim rejection 19) Mazzer discloses wherein a portion of the electromagnetic radiation is directed to an energy storage medium. (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’) 


          In regards to claim 22, Learn, Gu, Whitehead, and Mazzer teach a method of claim 1, Mazzer discloses wherein the hollow shaft is coupled to the energy storage device. (para(s) 0033, 0083-0084, 0091, 0095, 0105; 220 fig. 11, ‘heat exchanger’; 20 fig. 1, photovoltaic cell’, ‘heat sink’)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852